Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 023103.0223
Filling Date: 7/14/2020
Priority Date: 04/02/2020
Inventor: KIM
Examiner: Bilkis Jahan

DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 18-33 in the reply filed on 12/03/2021 is acknowledged.

Claims 1-17, 34-38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device claims, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites “The method of claim 21, wherein the second insulating film pattern is formed to be in direct contact with the second conductivity type extended drain junction region”. 
However, claim 21 does not define the second conductivity type extended drain junction region. Claim 21 defines a second conductivity type extended drain region. Therefore, it is not understood from the claim language that the limitation of claim 30 
“the second conductivity type extended drain junction region” is same as the claim 21 limitation “second conductivity type extended drain region” or not.

Claim 30 also recites “the drain silicide layer”. However, a drain silicide layer is not defined by claim 21. Claim 30 is dependent on claim 21. There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "an interlayer insulating film" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
3.	Claims 18-29, 32 and 33 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed manufacturing method of a semiconductor device: forming a first insulating film on an entire region of the substrate; forming a first mask pattern on the first insulating film; forming a first insulating film pattern on one end of the gate electrode using the first mask pattern, and forming a spacer on an other end of the gate electrode in combination with all other limitations as recited in claim 33.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remark
7.	Claims 30 and 31 will be allowed after 112 2nd rejection is overcome.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896